internal_revenue_service department of nee qsoy washington dc contact person telephone number in reference to t ep ra t3 date r c uniform issue list attention legend company a plan x plan y plan z dear this is in response to your request for a ruling dated date submitted by your authorized representative in which rulings are requested under sec_404 and sec_3402 of the internal_revenue_code_of_1986 the code a letter dated date supplemented the request company a is the parent company of a controlled_group of trades_or_businesses within the meaning of sec_414 of the code members of the controlled_group provide electric utility and other energy-related services to customers company a sponsors several employee benefit plans for the benefit of employees of the company and members of the controlled_group including plan x and plan y plan y which is currently sponsored by company a was originally effective january and was most recently amended and restated effective date plan y is an employee_stock_ownership_plan within the meaning of sec_4975 of the code and sec_407 of the employee retirement income security act erisa plan y is qualified under sec_401 of the code the assets of plan y are invested in company a's common_stock plan y was intended to satisfy the tax_credit_employee_stock_ownership_plan rules under sec_409 of the code that were effective until date benefits under plan y were frozen effective boy page date in connection with the repeal of sec_41 by the tax_reform_act_of_1986 since that date plan y has continued to hold the contributions made on behalf of participants and their beneficiaries until the participant retires or otherwise becomes eligible for a distribution company a also sponsors plan x plan x was originally effective date and has since been amended from time to time plan x is an employee savings_plan with an employer_matching_contribution and contains a cash_or_deferred_arrangement under sec_401 of the code plan x is qualified under code sec_401 and the related trust is exempt under code sec_501 plan x permits participants to make before-tax and after-tax contributions of up to of the participant's_compensation company a matches the participant's contributions that do not exceed of compensation at either a or rate depending on the participant's years_of_service up to five separate_accounts may be maintained under plan x for each participant including after-tax regular and supplemental contribution accounts pre-tax regular and supplemental contribution accounts and an employer matching account in addition a participant may have a transfer account that contains assets that have been transferred to plan x from other tax-qualified plans twelve investment options are offered to participants under plan x including ten mutual funds a managed income fund and the company a common_stock fund the company a a smail portion of common_stock fund invests primarily in common_stock of company a the company a common_stock fund may be invested in short-term investments for liquidity purposes to accommodate daily trading dividends received on shares of company common_stock held in the company a common_stock fund are used to purchase additional shares of company a common_stock and allocated to the accounts of participants in proportion to their respective interests in the fund participants may invest or redirect their before-tax and after-tax contributions under plan x to any of the investment options including the company a common_stock fund employer matching_contributions are automatically deposited in the company a common_stock fund transfer of employer matching_contributions from the company a common_stock fund to any other investment fund is prohibited prior to the participant's attainment of age upon attaining age a participant may transfer all or any portion of his or her employer matching_contributions and related earnings to any other investment fund then maintained under plan x on date the board_of directors of the company a voted to merge plan x and into a single_plan plan z effective date it is intended that plan z will plan y constitute a stock_bonus_plan under sec_401 of the code and an employee_stock_ownership_plan under sec_4975 of the code and sec_407 of erisa a determination_letter request will be filed with the service with respect to the qualified status of plan z under code sec_401 sec_401 and sec_4975 participants in plan z will be allowed to invest their before-tax and after-tax contributions in any of the existing investment options including the company a common_stock fund all employer-matching contributions will be paid to plan z each payroll_period and will automatically be invested in the company a common_stock fund participants will not be allowed to transfer employer-matching contributions out of the company a common_stock fund until they attain age assets attributable to plan y will also be invested in the gso page fund until they attain age assets attributable to plan y will also be invested in the company a common_stock fund and may not be transferred to other investment options by participants as an employee_stock_ownership_plan plan z will be designed to invest primarily in company a common_stock the company a common_stock fund under plan z will consist of the esop shares employer matching_contributions and participant-directed purchases with before-tax and after-tax contributions in addition plan z will be amended to provide that dividends_paid on common_stock held in the company a common_stock fund may be distributed to participants in cash in an amount proportionate to the number of shares of stock held in the participant’ s accounts the amendment will provide that dividends will be distributed in cash to each participant unless the participant makes an affirmative election to have the dividends remain in plan z dividends on shares attributable to plan y will automatically be paid in cash cash dividends will be paid to participants on a quarterly or other periodic basis but in no- if the participant does not wish to receive a cash distribution of the dividend amount event later than days after the close of the plan_year in which the dividends are paid to plan z the participant may elect to keep all or a portion of the dividends in plan elections may be made in increments of through the service administrators at any time prior to the last business_day of the month immediately preceding the dividend record_date the amount of dividends payable to a participant will be determined based on the number of units of company a common_stock held in the participant's company a common_stock fund on the last business_day immediately preceding the ex-dividend date’ activity in a participant's company a common_stock fund occurring on or after the last ex-dividend_date but prior to the dividend payment_date will be ignored for purposes of determining the amount of the dividends payable to the participant on such dividend payment_date on the dividend payment_date company a will pay the dividends on shares held by pian z to the plan z trustee unless the participant has elected otherwise in accordance with the procedures described above the trustee will distribute the dividends to participants as soon as practicable following the dividend payment_date but no later than days after the end of the plan_year the first distribution of the dividends is expected to be on or about date which will represent dividends payable for the fourth quarter of to shareholders of record as of date dividends with respect to participants who elect not to receive the cash distribution will be deposited in the company a common_stock fund and reinvested in company common_stock based on the foregoing you request the following rulings under the plan as amended dividends_paid to plan z by company a with respect to dividend record dates on or after date and distributed to participants in cash will be deductible by company a in the year distributed pursuant to sec_404 of the code ' the ex-dividend_date is the date on or after which a security begins trading without the dividend cash or stock included in the contract_price of the security the ex-dividend_date typically occurs four days before the record_date which is the date on which a shareholder must officially own shares in order to be entitled to a dividend payment sec_57 page sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the pian and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1 k -1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be paid to the plan participants within days of the close of the plan_year if they do not elect to have the dividends retained in plan x accordingly we conclude with respect to your first ruling_request that cash dividends_paid to plan z by company a with respect to the dividend record dates on or after date and distributed to participants in cash will be deductible by company a in the year distributed pursuant to sec_404 of the code federal_income_tax withholding under sec_3402 of the code requires employers to withhold federal_income_tax from wages as defined in sec_3401 sec_3102 of the code requires employers to withhold the tax imposed by section that is the employee portion of tax under the federal_insurance_contributions_act fica as defined in sec_3121 similarly sec_3111 requires the employer to pay the employer portion of the fica tax on wages as defined in sec_3121 sec_3301 of the code imposes a tax under the federal_unemployment_tax_act futa which the employer must may with respect to wages as defined in sec_3306 under sec_3401 of the code wages generally means all remuneration for services performed by an employee for his employer under sec_3121 and sec_3306 wages generally means all remuneration for employment page the dividends_paid on common_stock held in plan z’s common_stock fund to pian z by company a and distributed to participants in cash appear to be dividends we understand that they are not remuneration for services or remuneration for employment and thus are not wages while sec_404 of the code allows a deduction for dividends_paid in cash that section does not change the character of the dividends to remuneration for services or remuneration for employment thus the dividends remain dividends and are not converted to wages dividends are not subject_to income_tax_withholding fica tax or futa_tax accordingly with respect to your second ruling_request we conclude that under the procedures described above such cash dividends will not constitute wages subject_to income_tax_withholding fica tax or futa_tax under sec_3402 sec_3102 sec_3111 or sec_3301 of the code the above rulings are based on the assumption that plan x plan y and plan z will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ accounts in plan x are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends in addition this ruling is also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as te whether or not the disallowance of deductions provided for in that section would be applicable here this ruling is also based on the assumption that esop dividends received on company a stock will be distributed to all plan z participants in a manner that does not discriminate among plan z participants and will not cause the trustee of plan z to violate the fiduciary requirements of title of the employee_retirement_income_security_act_of_1974 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours frances v sloan manager employee_plans technica branch tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling
